Citation Nr: 0414154	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left wrist 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation with rotator cuff tear, currently 
evaluated as 20 percent disabling.

9.  Entitlement to an increased initial rating for 
inflammatory bowel disease, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased initial rating for 
adjustment disorder with depressed mood, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an increased initial rating for a left 
hip disability, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased initial rating for a left 
knee disability, currently evaluated as 10 percent disabling.

13.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1997.

By rating decision dated in July 1998, the Regional Office 
(RO), in pertinent part, denied the veteran's claims for 
service connection for migraine headaches, bilateral hearing 
loss, tinnitus and a low back disability.  He was notified of 
this decision and of his right to appeal, but a timely appeal 
was not perfected.  Recently, the veteran has submitted 
additional evidence seeking to reopen claims for service 
connection for these disabilities.  By rating action dated in 
December 2001, the RO found that the additional evidence was 
not new and material, and his claims for service connection 
for migraine headaches, hearing loss, tinnitus and a low back 
disability remained denied.

In the December 2001 rating decision, the RO, in pertinent 
part, also denied service connection for neck, left wrist and 
right shoulder disabilities.  In addition, the RO granted 
service connection for left knee and left hip disabilities, 
an adjustment disorder and for inflammatory bowel disease.  A 
10 percent evaluation was assigned for each of these 
disabilities.  Finally, the December 2001 rating decision 
increased the evaluation assigned for the veteran's service-
connected left shoulder disability from noncompensable to 20 
percent, effective January 28, 2001, the date of his claim 
for an increased rating.  The veteran disagreed with the 
denials of service connection and with the ratings assigned 
for the service-connected disabilities at issue.  By rating 
decision dated in August 2002, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
to insure due process.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Department of Veterans Affairs 
(VA) will notify you if further action is required on your 
part.





REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The only letters sent to the veteran addressing the VCAA were 
in July 2002 and July 2003, but they do not comply with the 
requirements under the law for a number of issues on appeal.  
The Board points out that the letters referred to the 
requirements for a claim for service connection, but did not 
set out the evidence that would be required to establish a 
claim that new and material evidence had been submitted, or 
what evidence is necessary to support the claim for an 
increased rating for a left shoulder disability.  Thus, the 
veteran has not been apprised of the evidence needed to 
substantiate his claim that new and material evidence has 
been received to reopen the claims for service connection for 
migraine headaches, hearing loss, tinnitus or a low back 
disability, or the claim for an increased rating for a left 
shoulder disability, as specified in 38 U.S.C.A. § 5103(a) 
and (b).  Accordingly, further action in this case is 
necessary for compliance with the VCAA notice and duty to 
assist provisions.

With respect to the claims for initial evaluations in excess 
of 10 percent for inflammatory bowel disease, adjustment 
disorder with depressed mood, a left hip disability and a 
left knee disability, the Board points out that the RO 
granted service connection for these disabilities in the 
December 2001 rating decision.  The veteran submitted a 
notice of disagreement with the assigned evaluations.  
Thereafter, in July 2002, the RO sent the veteran a VCAA 
letter that addressed service connection.  The Board 
concludes, therefore, that the exception to VCAA notice 
applicable to an increased rating claim that stems from 
notice of disagreement with the December 2001 rating action 
is not applicable.  VAOPGCPREC 08-2003.  Thus, the veteran 
must be provided the appropriate VCAA notice with respect to 
the issues of entitlement to an increased rating for 
inflammatory bowel disease, adjustment disorder with 
depressed mood, a left hip disability and a left knee 
disability.

The veteran asserts that service connection is warranted for 
neck, left wrist and right shoulder disabilities.  The 
service medical records show that the veteran was seen on 
several occasions for complaints of joint pain.  In January 
1997, he reported right shoulder pain.  No abnormalities of 
the shoulder were found on examination.  The Board notes that 
on a VA general medical examination conducted in July 2001, 
the veteran reported neck pain since he began parachute 
jumping.  He also indicated that he had sustained some 
injuries to the right shoulder in parachute jumps.  The 
pertinent diagnoses were right shoulder pain, probably due to 
rotator cuff tendonitis; neck pain, probably due to 
musculoligamentous etiology; and chronic wrist pain, probably 
due to soft tissue etiology.  The veteran has not been 
afforded an orthopedic examination following his discharge 
from service.

The record reflects the fact that the veteran served in 
Southwest Asia, and among the medals he received were the 
Kuwait Liberation Medal, the Southwest Asia Service Medal and 
the Parachute Badge.  

VA outpatient treatment records dated from 2001 to 2004 have 
been associated with the claims folder.  These records 
reflect treatment for various complaints, including the low 
back, left knee, joint pain, and inflammatory bowel disease.  
There is no indication that the RO has reviewed these 
records.  

Finally, the Board points out that the veteran has not been 
afforded VA gastrointestinal or orthopedic examinations 
following his discharge from service.  The Court has also 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has made 
evidentiary assertions that his conditions have increased in 
severity.  Under 38 C.F.R. § 3.326(a) (2003), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In light 
of this development, the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability is deferred.  Accordingly, the case is 
REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his neck, left 
wrist and right shoulder disabilities 
since his discharge from service, and for 
his left shoulder, gastrointestinal, 
psychiatric, left hip and left knee 
disabilities since 2001.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded 
VA examinations by specialists in 
orthopedics, psychiatry and 
gastrointestinal disease to determine the 
nature and extent of his service-
connected disabilities.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  He 
should be requested to state whether it 
is at least as likely as not that the 
veteran has objective indications of the 
claimed neck, left wrist and right 
shoulder symptoms and, if so, whether the 
symptoms are attributable to a "known" 
clinical diagnosis.  The examiner should 
state whether it is at least as likely as 
not that the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied, with regard to the 
claims to reopen a claim for service 
connection for migraine headaches, 
hearing loss, tinnitus and a low back 
disability, and all the increased rating 
claims, in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  The RO 
should ensure that the appellant is 
provided with notice of the evidence he 
needs to submit that would constitute new 
and material evidence to reopen his 
claims for service connection for 
migraine headaches, hearing loss, 
tinnitus and a low back disability, as 
well as the evidence he needs to support 
his claims for increased ratings.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




